United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 06-3035
                                   ___________

Theodis Brown, Sr.                      *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the Eastern
                                        * District of Missouri.
St. Louis County                        *
Civil Service Commission,               * [UNPUBLISHED]
                                        *
             Appellee.                  *
                                   ___________

                             Submitted: September 4, 2007
                                Filed: September 13, 2007
                                 ___________

Before WOLLMAN, COLLOTON, and BENTON, Circuit Judges.
                        ___________

PER CURIAM.

       Theodis Brown, Sr., appeals the district court’s1 dismissal of his pro se civil
complaint and denial of his motions for reconsideration. After conducting a de novo
review, see Ketchum v. City of West Memphis, 974 F.2d 81, 82-83 (8th Cir. 1992),
we conclude that dismissal of the complaint was proper, and we agree with the district
court that Brown’s Federal Rule of Civil Procedure 59(e) motions were untimely.



      1
        The Honorable Jean C. Hamilton, United States District Judge for the Eastern
District of Missouri.
Accordingly, we affirm. See 8th Cir. R. 47B. We also deny Brown’s appellate
motion.
                     ______________________________




                                    -2-